i          i         i                                                                     i       i      i




                                    MEMORANDUM OPINION

                                            No. 04-08-00926-CV

               IN RE PROGRESSIVE COUNTY MUTUAL INS. CO. and Ellen Irwin
                             Original Mandamus Proceeding1


PER CURIAM

Sitting:           Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: February 18, 2009

MOTION TO DISMISS GRANTED; PETITION FOR WRIT OF MANDAMUS DISMISSED

           Relator filed a motion to dismiss this mandamus proceeding. We grant the motion. Costs of

this mandamus proceeding are taxed against relators, Progressive County Mutual Insurance

Company and Ellen Irwin.

           The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,

the trial court judge, and the trial court clerk.



                                                                    PER CURIAM




         … This proceeding arises out of Cause No. CVDV-06-262, styled Randy Campbell and
           1

Amanda Chrystine McKinney v. Progressive County Mutual Insurance Co. and Ellen Irwin, filed
in the 216th Judicial District Court, Bandera County, Texas. .